LAWSON, Justice.
The instant case is filed under the authority of Act 859, approved September 19, 1953, General Acts 1953, p. 1148. That statute authorizes certain public corporations and, public boards to institute proceedings in the circuit court for the purpose of validating proposed bonds or other evidences of debt prior to their issuance.
The instant case has reference to the proposal to issue $3,750,000 of Water Service Revenue Bonds of the Board of Water and Sewer Commissionei-s of the City of Mobile in addition to the bonds heretofore issued by that Board and validated in prior litigation. See City of Mobile v. Board of Water and Sewer Com’rs of City of Mobile, 258 Ala. 669, 64 So.2d 824; Taxpayers and Citizens of City of Mobile v. Board of Water and Sewer Com’rs of City of Mobile, 261 Ala. 110, 73 So.2d 97.
The trial court in the instant suit held that the proposed issues, designated Series H, were legal and regular and ordered them to be validated. An appeal from that decree has been taken to this court by the respondents below.
The brief filed on behalf of the appellants raises for our consideration only two questions. The first point taken by the appellants is that the Board of Water and Sewer Commissioners was without authority to consolidate the water system and the sewer system into one facility. We held that the Board of Commissioners had the authority to consolidate both systems into one in Taxpayers and Citizens of City of Mobile v. Board of Water and Sewer Com’rs of City of Mobile, supra.
The only other contention made in the brief of appellants is that the issuance of the proposed bonds would violate §§ 94, 222 and 225 of the Constitution of Alabama. There is no merit in this insistence. City of Mobile v. Board of Water and Sewer Com’rs of City of Mobile, supra; Taxpayers and Citizens of City of Mobile v. Board of Water and Sewer Com’rs of City of Mobile, supra.
Upon consideration, we have reached the conclusion that, in so far as any question here raised is involved, the proposed bonds when issued will be valid and the proceedings which have been taken for their issuance are valid and in accordance with the law. The decree is to that extent affirmed.
Affirmed.
LIVINGSTON, C. J., and SIMPSON, MERRILL and HARWOOD, JJ., concur.